 LOCAL 423, UNITED RUBBER, CORK, LINOLEUM, ETC.47the Employer's plant will take place due to the introduction of newphotocomposition processes, and what effect such reorganization willhave on job opportunities for employees. In any event, there is noprecedent supporting a consideration of socioeconomic data of thistype in determining Section 10(k) disputes.I do not disagree that the Employer's assignment of disputed worktomembers of a particular union is a factor militating in favor ofawarding the work to these employees and I have heretofore givensubstantial weight to this factor.However, all the other relevant fac-tors dictate, as I have indicated, that photographers should be as-signed the disputed work.Consequently, the majority has, in effect,given to the Employer's assignment controlling weight in deciding theoutcome of this jurisdictional dispute.This is a result which theBoard has repeatedly stated it would-not permit,", and which is con-trary to the decision inCBS, supra.For the foregoing reasons, I would find that photographers in theeditorial department represented by the Guild are entitled to performthe disputed work and that the Respondent Typographers was not andis not entitled, by means proscribed in Section 8 (b) (4) (i) (D), to forceor require the Employer to assign the disputed work to its membersrather than to the photographers.MEMBER BROWN,dissenting :While not endorsing the entirety of Member Leedom's dissentingopinion, I do agree with his conclusion that the disputed work beassigned to the employees represented by the Guild.'()See,for example,LocalUnionNo. 38, International Brotherhoodof Electrical Work-ers,AFL-CIO (Cleveland Electric Illuminating Company),137 NLRB 1719.Local 423, United Rubber, Cork,Linoleum and Plastic Workersof America,AFL-CIOandPipe Fitters'Local No. 522, UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry.of the United States and Canada,AFL-CIOandAmerican Synthetic Rubber Corporation;American Rubber and Chemical Company.Cases Nos. 9-CD-61-1 and 9-CD-61-2.April 16, 1963DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10 (k) of the National LaborRelations.Act, following the filing of charges under Section8(b) (4) (D) of. the Act.A hearing was held before Donald G.Logsdon, hearing officer, on November 7 to 9, 1962.All parties whoappeared at the hearing were afforded full opportunity to be heard,142 NLRB No. 7. 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDto examine and cross-examine witnesses, and to adduce evidencebearing on the issues.The rulings of the hearing officer made at thehearing are free from prejudicial error and are hereby affirmed.Briefs filed by the Employers and by the United Rubber Workershave been duly considered.Upon the entire record in this case, the Board i makes the followingfindings :I.THE COMPANIES INVOLVEDAmerican Synthetic Rubber Corporation and American Rubberand Chemical Company, two Delaware corporations, operate as asingle integrated entity manufacturing synthetic rubber products andbyproducts at one location on Camp Ground Road, Louisville, Ken-tucky.The two corporations are a single employer within the mean-ing of the Act and are referred to hereinafter as the Employer orAmerican.During 1961, a representative period, American shipped goods fromitsLouisville plant valued in excess of $50,000 directly to customerslocated in States other than the State of Kentucky.We find that American Synthetic Rubber Corporation and Ameri-can Rubber and Chemical Company are engaged in commerce withinthe meaning of the Act and that it will effectuate the policies of theAct to assert jurisdiction in this proceeding.H. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Local 423, United Rubber,Cork, Linoleum and Plastic Workers of America, AFL-CIO (here-inafter referred to as URW), and Pipe Fitters' Local No. 522,United Association of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada, AFL-CIO (hereinafter referred to as the Pipefitters), are labor organiza-tions within the meaning of Section 2 (5) of the Act.III.APPLICABILITY OF THE STATUTEBefore the Board may proceed to a determination of dispute pur-suant to Section 10(k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8 (b) (4) (D) has been violated.The URW is the certified bargaining representative of American'sproduction and maintenance employees, excluding pipefitters.ThePipefitters is the certified bargaining representative of American'spipefitters.Each Union is party to a collective-bargaining agree-ment with the Employer covering employees in the certified unit.'Pursuant to the provisions of Section 3(b) of the National Labor RelationsAct, theBoard has delegated Its powers in connection with these cases to athree-member panel[Chairman McCulloch and Members Rodgers and Leedom]. LOCAL 423, UNITED RUBBER, CORK,LINOLEUM,ETC.49In certain areas the possible work jurisdictions of members of thetwo Unionsoverlap, and there has been friction in regard to theassignment of eight different types of jobs,which are discussed indetail below.As a result of these disputes and especially a dispute asto whether members ofthe URWshould be employed to operate com-pressors in the refrigerationbuilding (members of the Pipefittershaving been assigned to operate and maintain the equipment), theEmployer filed charges against bothUnions allegingviolations of8(b) (4) (D).The charges were based upon threats made duringnegotiationsfor a new contract by a representativeof the URW w, hostated that there was going to be a strike unless theURW receivedthe refrigeration work and by a representativeof thePipefitters who,when he heard of the URWdemands, informedthe Employer thatthe Pipefitters would do whateverwas necessary to keep the workit had, including picketing the plant.On the basis of the entire record,we find thatthere is reasonablecause to believe that a violation of Section8(b) (4) (D)has occurred,and that thedispute is properly before the Board for determinationunder Section10 (k) of the Act.IV. THE DISPUTEThe dispute involves the assignment of eight different work tasksas follows :(1)Service and operation in refrigeration building:A refrigera-tion building was added to American's plant in 1953 when the plantwas converted from hot to cold rubber. It contained four ammoniacompressors which are supposed to be automatic in operation. Inorder to maintain and service these machines,which run continuously,American assigned one employee,a member of the Pipefitters,to main-tain the machines,and a new classification "refrigeration man" wasadded to the American-Pipefitter collective-bargaining agreement. Inaddition to maintaining the equipment,this pipefitter read charts,kept logs, inked styli,and adjusted controls.In September 1961,American added three more compressors and assigned three additionalemployees,members of the Pipefitters, to man the compressors on afull-time basis.The URW objected to this assignment and filed agrievance claiming that the work involved was production work andshould have been assigned to its members.The URW conceded thatthe maintenance,service, and repair of the equipment belonged topipefitters.After negotiation,American signed a supplementalagreementwith the URWextending the latter's existing collective-bargaining agreement to include refrigeration operators.Americanthereupon assigned four production workers, membersof the URW,to the operation of the compressors.As a result of this assignment,the Pipefitters filed a grievance which was taken to arbitration.The 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDarbitrator awarded the work to the Pipefitters.The URW did notparticipate in the arbitration.American thereafter removed theURW men from the refrigeration building, but not from its payroll,although they perform no work.Until the URW objected, pipefitters performed, all the functions in-volved in operation of the compressors, including reading charts, keep-ing logs, inking styli, and adjusting controls.The work in questionis physically separated from any production facility and the skills in-volved are clearly within the competency of the pipefitters who havebeen satisfactorily performing the work.In view of the foregoing, we find that the work at the refrigerationplant was properly assigned by American to pipefitters, who are repre-sented by the Pipefitters.(2)Burning or cleaning of condensers :Condensers are cleaned bybrushes attached to an air motor, by rod and hammer or by a drill withrod attached, and by washing them in chemicals.At one time the con-densers were burned to remove residue and the URW members didsome of this work; however, the burning method is no longer used andpipefitter employees have always done the other types of cleaning.The URW claims that all cleaning work is covered in its collective-bargaining contract and the work is not skilled. It appears, however,that pipefitters have always done the work and use the tools of theirtrade to do it.Accordingly the work of cleaning condensers wasproperly assigned by American to its pipefitter employees.(3)Connection or disconnection of tank cars when a tool of thetrade is not required:In connection with production, railroad tankcars must be loaded and unloaded.When a tank car arrives, a pipe-fitter attaches a pipe fitting to the car by means of a pipe wrench. Thiswork is not in dispute, since it requires the use of a tool of the tradeand the URW concedes it is properly the function of a pipefitter.Thereafter, during the production process, flexible hose is attachedto, and detached from, the car for various reasons by the use of aquick coupling which requires no tools to use and requires no skill toattach.The Pipefitters contend that its members have always done the quickcoupling work and should continue to do so.However, the recordindicates that, although the Pipefitters have always claimed the work,members of the URW regularly do the work instead of calling for apipefitter. It is only when a pipefitter is standing in the vicinity thatURW members fail to make the' quick coupling themselves. Further-more, the work in dispute is an integral part of the production process,the use of a quick coupling requires no skill, and the efficiency andsafety of the operation will be increased if done expeditiously.Ac-cordingly, we find that the connection and disconnection of quickcouplings should be assigned to production employees, who are repre- LOCAL 423, UNITED RUBBER, CORK, LINOLEUM, ETC.51sented by the URW, but whenever a coupling requires the use of atool of the trade it should be done by pipefitters.(4)Attachment, use, and operation of automatic couplings in, pro-duction:In addition to using quick couplings on tank cars, Americanuses such couplings at various places in the production process.Asindicated in the record, -the determination of when a coupling is tobe changed is a production decision and where a nonproduction em-ployee is used, he must be specially called upon.As we noted above,the use of quick couplings requires no special skill or training, andthe production employees make these couplings as part of their normalproduction work.Accordingly, as in the case of railroad tank cars,we find that the use of automatic couplings not requiring a tool ofthe trade is properly assigned to production employees by American.(5)Working in salvage:American has a pipefitter as its onlypermanent employee in the salvage yard. Included in the yard oper-ation is the cleaning of pipe fittings, valves, and strainers.This isdone with a burning torch designed by a pipefitter. The salvage manmust have a knowledge of the melting point of various metals andmust determine what is worth salvaging and what is to be scrapped.The URW claims the work because it represents American's "yard-men and cleaners." In view of the skilled mature of the work involvedand the fact that it has regularly been performed by pipefitters, wefind American properly assigned this work to pipefitters.(6)Cleaning of all pipe including glass pipe :Pipe is cleaned withsolutions, high pressure steam or water, augers, or burning.Pipe-fittershave always done the cleaning although occasionally produc-tion employees may have done a little. In March 1962 the URW fileda grievance claiming the work of cleaning glass pipe. The grievancewent to arbitration, and the arbitrator awarded the work to the. pipe-fitters.We see no reason to disturb the arbitrator's award and findthat American properly assigned this work to its pipefitter employees.(7)Burning gratings:Gratings are cleaned in the salvage yardby burning off accumulated rubber with a torch. This work is claimedby URW as "yard work" ; however, since the work clearly involvesthe use of a tool of the trade, and pipefitters have regularly performedthe work, American properly assigned it to pipefitters.(8)Operation of the crane :For a number of years American hada crane which was used sporadically around the plant to lift heavyobjects.The operation of this crane was assigned to a pipefitter.Early.in 1962 this crane was sold and no new crane was obtained toreplace it.Recently, American has been experimenting with a newmethod of cleaning open fines recovery pits, because the old methodof doing it by hand was inefficient. This cleaning job had been per-formed by employees represented by the URW. The new cleaning712-648-64-voL 142--a 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocess decided upon involves the use of a crane.This crane hasbeen leased,and is presently operated by an employee of the lessor,while a URW member is being trained to replace him. The Pipefittershas objected to this assignment and claims that the work of operatingthe crane should be assigned to an employee represented by the Pipe-fitters because a pipefitter operated the old crane.The URW con-tends that the Employer's assignment of one of its members wasproper because the work being done is that formerly done by pro-duction employees.Because a new employee must be trained to operate the leased crane,the work replaces production work done by URW members, land mem-bers of neither the Pipefitters nor the URW 'are otherwise speciallytrained in the operation of a crane for this type of work, we believethat the Employer's assignment of the work to a production employeewas proper.DETERMINATION OF DISPUTEOn the basis of the foregoing findings, and the entire record inthis case, the Board makes the following Determination of Disputepursuant to Section 10(k) of the Act:1.Production and maintenance employees employed by American,who are represented by Local 423, United Rubber, Cork, Linoleumand Plastic Workers of America, AFL-CIO, are entitled to performthe work of attaching automatic couplings, which do not require useof tools both on railroad tank cars and during the production process,and to operate the crane used to clean open fines recovery pits.Ac-cordingly, Pipe Fitters' Local No. 522, United Association of Journey-men and Apprentices of the Plumbing and Pipe Fitting Industry ofthe United States and Canada, AFL-CIO, is not entitled to force orrequire American Synthetic Rubber Corporation or American Rubberand Chemical Company to assign the above-mentioned disputed workto pipefitters currently represented by it.Pipefitter employees of American Synthetic Rubber Corporationand American Rubber and Chemical Company, who are representedby Pipe Fitters' Local No. 522, United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO, are entitled to perform the followingwork: service and operation work on the compressors in the refrigera-tion building; burning and cleaning of condensers; working insalvage; cleaning of all pipe, including glass pipe; and burninggratings.Accordingly, Local 423, United Rubber, Cork, Linoleumand Plastic Workers of America, AFL-CIO, is not entitled to forceor require American Synthetic Rubber Corporation or American Rub-ber and Chemical Company to assign the above-mentioned disputed INSPIRATION CONSOLIDATED COPPER COMPANY53work to production and maintenance employees currently representedby it.2.Within 10 days from the date of this Decision and Determinationof Dispute, both Local 423, United Rubber, Cork, Linoleum andPlasticWorkers of America, AFL-CIO, and Pipe Fitters' Local No.522, United Association of Journeymen and Apprentices of the Plumb-ing and Pipe Fitting Industry of the United States and Canada,AFL-CIO, shall each notify the Regional Director for the Ninth Re-gion, in writing, whether or not they will refrain from forcing orrequiring American Synthetic Rubber Corporation or American Rub-ber and Chemical Company, by means proscribed by Section8(b) (4) (D), to assign the disputed work in a manner other thandetermined above.Inspiration Consolidated Copper Company1andInternationalGuards Union of America,Ind., Petitioner.Case No. 28-RC-1056.April 16, 1963DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing offi-cer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated, its powers herein to a three-member panel [Chairman McCulloch and Members Leedom andFanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner seeks a unit of guards and watchmen at the Em-ployer'smining and ore processing operations in Inspiration, GilaCounty, Arizona.The Employer contends that the Petitioner is notqualified under Section 9(b) (3) of the Act to represent a unit ofguards because it is indirectly affiliated with the International Unionof Mine, Mill and Smelter Workers, Independent,2 a Union whichadmits nonguard employees to its membership.The record shows that on December 17, 1962, Leo Terrill, interna-tional representative of the Smelter Workers, a collective-bargainingrepresentative for nonguard employees of the Employer, filed a peti-tion on behalf of his Union for the same unit of employees requested1The name of the Employer appears as amended at the hearing.2 The International Union of Mine, Mill and Smelter Workers, Independent,is herein-after referred to as the Smelter Workers.142 NLRB No. 8.